                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA

                                  MEMORANDUM

Honorable Kimberly J. Mueller               RE: Sergio Bernard Carrillo-Raygoza
United States District Judge                    Docket Number: 2:15CR00024-01
Sacramento, California                          PERMISSION TO TRAVEL
                                                OUTSIDE THE COUNTRY

Your Honor:


Sergio Bernard Carrillo-Raygoza is requesting permission to travel to Tijuana and Sinaloa,
Mexico.   He is current with all supervision obligations, and the probation officer recommends
approval be granted.


Conviction and Sentencing Date: On January 27, 2016, Mr. Carrillo-Raygoza was sentenced
for the offense of 21 USC 841(a)(1), Possession With Intent to Distribute Methamphetamine
(Class C Felony).


Sentence Imposed: He was sentenced to 36 months custody in the Bureau of Prisons; 36 months
Supervised Release; and $100 Special Assessment (Paid).


Dates and Mode of Travel: From May 6, 2019, through June 6, 2019, via Southwest Airlines.


Purpose: Visit Family




                                              1
                                                                                              REV. 03/2017
                                                               TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      Sergio Bernard Carrillo-Raygoza
         Docket Number: 2:15CR00024-01
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                       Respectfully submitted,




                                           Adrian Garcia
                                   United States Probation Officer

Dated:     April 25, 2019
           Fresno, California
           AG/rv


REVIEWED BY:                     /s/ Brian J. Bedrodian
                                Brian J. Bedrosian
                                Deputy Chief United States Probation Officer



                                    ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved

DATED: May 1, 2019.



                                                       UNITED STATES DISTRICT JUDGE




                                                 2
                                                                                                    REV. 03/2017
                                                                     TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
